DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-4 have solid black shading which is not permitted.  See 37 CFR 1.84(m).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The circumferential angle region covered by a first grating part from claims 20 and 21.
The circumferential angle region covered by a second grating part from claims 20 and 21.
The circumferential angle region covered by the first cover part from claims 20 and 21.
The circumferential angle region covered by a second cover part from claims 20 and 21.
The first separating line from claim 25.
The second separating line from claim 25.
The axially continuous recess from claim 26.
The tab region from claim 27.
The welded screw nuts from claims 28 and 30.
The radially continuous recesses from claim 39.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 24 and 26 are objected to because of the following informalities:
Claim 24, line 2, recites “between respective grating part” which is grammatically awkward and should be changed to --between a respective grating part--.
Claim 24, lines 3-4, recites “a stable screw-connection connection” which is grammatically awkward and should be changed to --a stable screw-connection--.
Claim 26, line 1, recites “the cover” which should be changed to --the fan cover-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 29-35, and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first cover part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first cover part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term “stable” in claim 24, line 3, is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as stable may not be the same as what another person considers as stable thus the metes and bounds of the limitation cannot be determined.
Claim 29, lines 1-2, recites “a respective frame part” which is indefinite because there are no previous claim limitations that disclose that the holding frame is formed from a plurality of parts.  Is the respective frame part from claim 29 a part of the holding frame from claim 16?
Claim 31, lines 1-2, recites “the recess is covered and/or completely covered by the grating” which is indefinite because it is unclear what the difference in scope is between covered and completely covered.  The “and/or” limitation can be read as “the recess is covered and completely covered by the grating” which does not make sense.  If something is completely covered then it is inherently covered.  Accordingly, the “and/or” phrase in this claim is indefinite since a person having ordinary skill in the art would be unable to understand what is meant by something that is both covered “and” completely covered in view of the disclosure. Rather, only the “or” part of the “and/or” phrase is definite.
Claim 31, lines 1-2, recites “the recess is covered and/or completely covered by the grating and/or the grating parts” which is indefinite because it is unclear what the difference in scope is between the grating and the grating parts.  The “and/or” limitation can be read as “the recess is covered/completely covered by the grating and the grating parts” which does not make sense since the grating is formed by the grating parts.  If the recess is covered/completely covered by the grating parts then it is inherently covered/completely covered by the grating.  Accordingly, the “and/or” phrase in this claim is indefinite since a person having ordinary skill in the art would be unable to understand what is meant by something that is both a grating and grating parts in view of the disclosure. Rather, only the “or” part of the “and/or” phrase is definite.
Claim 32 recites the limitation "the first separating line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the second separating line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, how can there be a second separating line without a previously claimed first separating line?  A first separating line is claimed in claim 32, but claim 33 does not depend from claim 32.
Claim 34 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “irregular” in claim 35, line 2, is a relative term which renders the claim indefinite. The term “irregular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as irregular may not be the same as what another person considers as irregular thus the metes and bounds of the limitation cannot be determined.
The term “irregular” in claim 35, line 3, is a relative term which renders the claim indefinite. The term “irregular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as irregular may not be the same as what another person considers as irregular thus the metes and bounds of the limitation cannot be determined.
Claim 37 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39, line 3, recites “the recess” which is indefinite because it is unclear which recess the Applicant is referring to.  Line 2 discloses a plurality of recesses.  Is the recess in line 3 one of the recesses from line 2?
Claim 40, lines 1-2, recites “each grating part includes a geometrical and/or geometrical planar grating” which is indefinite because it is unclear what the difference in scope is between geometrical and geometrical planar.  The “and/or” limitation can be read as “each grating part includes a geometrical and geometrical planar grating” which does not make sense.  If something is geometrical planar then it is inherently geometrical.  Accordingly, the “and/or” phrase in this claim is indefinite since a person having ordinary skill in the art would be unable to understand what is meant by something that is both geometrical “and” geometrical planar in view of the disclosure. Rather, only the “or” part of the “and/or” phrase is definite.
Claim 41, lines 1-2, recites “the grating part” which is indefinite because it is unclear which one of the two grating parts from claim 16 the Applicant is referring to.  The Applicant has not previously singled out one of the two grating parts to be the grating part from claim 41.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19, 32-35, 40, and 41, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 203394862 U; see provided machine translation).
Regarding claim 16, Hu discloses a transmission (the speed reducer from Paragraph 0001), comprising:
an input shaft (the input shaft disclosed in Paragraph 0003); and
a fan assembly (the fan, and element 1) including:
a fan wheel (the fan that is cover), connected in a torsionally-fixed manner to the input shaft;
a fan cover (1) arranged on a holding frame (the shell of the speed reducer) and including two cover parts (elements 11 and 12); and
a grating (the semi-circular members on each cover part; see Figures 1 and 2) including two grating parts (see Figures 1 and 2);
wherein each grating part is connected to each of the two cover parts.
Regarding claim 19, Hu discloses that a first grating part (the semi-circular member on element 11) of the two grating parts is connected both to a first cover part (11) and a second cover part (12) of the two cover parts, and a second grating part (the semi-circular member on element 12) of the two grating parts is connected both to the first cover part and the second cover part.
Regarding claim 32, Hu discloses that the two grating parts touch each other along the first separating line (the vertical surface/line of element 11 that contacts a vertical surface of 12 as shown in Figure 2) or have a clearance of less than 5 mm from each other.
Regarding claim 33, Hu discloses that the two cover parts touch each other along the second separating line (the vertical surface/line of element 12 that contacts a vertical surface of 11 as shown in Figure 2) or have a clearance of less than 5 mm from each other.
Regarding claim 34, Hu discloses that the fan wheel is adapted to convey an airflow that emerges between the housing of the transmission and the cover and is directed such that the airflow flows along the housing of the transmission (It has been held that the recitation that an element is “adapted for” a function is not a positive limitation but only requires the ability to so perform.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.)
Regarding claim 35, Hu discloses that the cover includes an end face (the shape of 11 and 12) shaped as an irregular polygon and/or a radially outer circumference of the end face of the cover has an irregular polygonal form (per the 112(b) rejection above, the term “irregular” renders the limitation indefinite thus the view end face is viewed as being an irregular polygon).
Regarding claim 40, Hu discloses that each grating part includes a geometrical and/or geometrical planar grating (as best understood, the viewed grating parts are geometrical since they have a shape).
Regarding claim 41, Hu discloses that the grating of the grating part includes hexagonal recesses and/or grating openings that axially extend through the grating part (the openings in the grating as viewed as axially extending through the grating part because if there were no openings then the grating would not properly function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 203394862 U; see provided machine translation).
Regarding claim 36, Hu discloses all of the claim limitations, see above, but does not disclose that the cover parts and/or the grating parts are arranged as punched and bent parts.
One of ordinary skill in the art would recognize that the cover parts and/or the grating parts may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of making the cover part and/or the grating parts and to make the cover parts and/or the grating parts as punched and bent parts, the cover parts and/or the grating parts may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made.  Further, the patentability of the device does not depend on its method of manufacture.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
Allowable Subject Matter
Claims 25-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-24, 29, 31, and 37-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saar et al. (EP 3214316 A1) discloses a transmission that is comprised of an input shaft, a fan connected to the input shaft, and a grating that covers the fan.
Maerz et al. (WO 2010/003580 A1) discloses a grating that is formed from two grating parts, and the grating covers a fan.
Tietyen et al. (US 9,599,406 B2) discloses a transmission having a fan shroud, the shroud covering a fan that is attached to an input shaft, and a means for mounting the shroud to a housing of the transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656